MEMORANDUM**
Alberto Buelna-Aguilar appeals his conviction by guilty plea for one count of illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether a defendant’s waiver in a plea agreement of his right to appeal was knowing and voluntary. United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000). We dismiss.
Defense counsel’s alleged failure to advise Buelna-Aguilar of a possible defense to his crime does not necessarily render Buelna-Aguilar’s guilty plea involuntary or unknowing. See id. at 1183-84. On this record, Buelna-Aguilar has waived his right to appeal.
Moreover, Buelna-Aguilar’s claim of ineffective assistance of counsel is not cognizable on direct appeal. See United States v. Sager, 227 F.3d 1138, 1149 (9th Cir. 2000).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.